               Case 5:20-cv-00372-SLP Document 17 Filed 04/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF OKLAHOMA
ANGELA F. MILLER, et al.,                                                        )
                                                                                 )
                                      Plaintiff,                                 )
vs.                                                                              )          Case No. CIV-20-372-SLP
                                                                                 )
CITY OF GUTHRIE, et al.,                                                         )
                                                                                 )
                                      Defendants.                                )

                                              MINUTE SHEET OF PROCEEDINGS
                                             TELEPHONIC STATUS CONFERENCE

 Honorable Scott L. Palk, Presiding                                        Marcia J. Davis, Deputy Clerk

 Court Reporter: Susan Fenimore                                            Date proceedings held: April 29 2020 @ 1:30 p.m.
                                                                           Duration of Hearing 1 Hour

 Appearance for plaintiff(s): Frank A. Urbanic and Riley W.                Appearance for defendant(s): Jason A. McVicker
 Mulinix


Type of Hearing held:
                  ☒ Motion Hearing; ☐ Show Cause/Contempt Hearing; ☐ Daubert Hearing;
        ☐ Pretrial Conference; ☐ Docket Call; ☐ Oral Arguments; ☐ Status Conference; ☐ Other;

 A hearing was held regarding Plaintiffs’ Emergency Motion for Temporary Restraining Order and/or Request for Preliminary
 Injunction [Doc. No. 4] and Defendants’ Motion to Dismiss [Doc. No. 10]. The Court hears arguments regarding Defendants’
 Motion to Dismiss. The Court finds that the case does not have standing. Defendants’ Motion to Dismiss is granted. Written
 Order to follow.

  ☒ Motion Hearing:                                 ☐ Discovery Hearing:                            ☐ Evidentiary Hearing:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Miscellaneous Hearing:                          ☐ Show Cause Hearing:                           ☐ Telephone conference:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☒ Other proceeding - Non-evidentiary;

  ☐ Informal conference held:                       ☐ Trial Status:                                 ☐ Other:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Evidence entered;                               ☐ Witness testimony heard;                      ☐ Oral arguments only;

Status of Proceedings (Required if one of the above is selected):
  ☐ Completed by Jury Verdict;                      ☐ Jury Selection only, continued;               ☐ Continued from previous month;

  ☐ Jury Selection or Verdict only;                 ☐ Directed Verdict;                             ☐ Mistrial;

  ☐ Evidence Entered;                               ☐ Guilty;                                       ☐ Findings from the Bench;

  ☐ None;                                           ☒ Written Order to follow;                      ☐ Proceedings continued to:

  ☐ Issue Settled/Resolved;                         ☐ Continued proceedings from:                   ☒ Court Adjourned;
